DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
Response to Amendment
The amendment of claims 13-14, 16-19 are supported by the specification. The new claim 22 is supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim 22 objected to because of the following informalities: a period is missing at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 13-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “a copolymer comprising …monomers…”. Does it mean the copolymer comprising repeating units derived from monomers…, or the copolymer is mixed with monomers? For purposes of expediting prosecution, the claim is interpreted as a copolymer comprising repeating units derived from monomers. 
Claims 14, 16 recite “R1-R4 are H, C, X or Rc”. If C represents carbon atom, then the formula is incorrect because carbon atom should be connected to other structure/atoms to form a correct formula. Same issue applies to X being any heteroatom. 
Claim Rejections - 35 USC § 102
Claim(s) 13-14, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ojio et al (US 6,326,448).
Ojio discloses a copolymer comprising repeating units derived from a mixture of a polymerizable dye, a hydrophobic monomer ethyl acrylate, a phydrophilic monomer HEMA, a UV absorber monomer (example 22). The polymerizable dye can be BA-23M (1-phenylazo-3-methacryloyloxy-2-naphthol) or α-4BM (1-phenylazo-4-methacryloyloxynaphthalene) both read on the claimed high refractive index monomer. (claim 7). The hydrophobic monomer preferably is ethyl acrylate or butyl acrylate (5:5-10). The UV absorber monomer is 2-hydroxy-4-methacryloyloxy benzophenone or 
    PNG
    media_image1.png
    139
    348
    media_image1.png
    Greyscale
wherein n is 2 or 3, R1 is H or CH3 (claim 6). 
Claim Rejections - 35 USC § 103
Claims 13-14, 16-19, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ojio et al. (US 6,326,448) in view of Vanderbilt (US 2002/0037984).
Ojio discloses a polymerizable composition for making soft intraocular lens material having high refractive index (Col 1, lines 10-12) comprising 50 wt% of a high refractive index monomer such as phenylethyl acrylate, 12.6 wt% of a hydrophilic monomer, 33.6 wt% of a hydrophobic monomer and a UV absorber monomer (4:12-50, example 22). Ojio further teaches it is preferred to use those monomers that the effect to improve the refractive index of the resulting material is large (4:45-50). The polymerizable dye can be BA-23M (1-phenylazo-3-methacryloyloxy-2-naphthol) or α-4BM (1-phenylazo-4-methacryloyloxynaphthalene) both read on the claimed high refractive index monomer. (claim 7). The hydrophobic monomer preferably is ethyl acrylate or butyl acrylate (5:5-10). The UV absorber monomer is 2-hydroxy-4-methacryloyloxy benzophenone or 
    PNG
    media_image1.png
    139
    348
    media_image1.png
    Greyscale
wherein n is 2 or 3, R1 is H or CH3 (claim 6). 
Ojio does not teach high refractive index monomer having a fused aromatic ring structure like claimed. 
However, Vanderbilt discloses a similar composition for intraocular lenses and teaches the high refractive index monomers can be phenylethyl acrylate (refractive index 1.513), vinyl carbazole (1.585), 1-vinyl naphthalene (1.653) [0026]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize vinyl carbazole, 1-vinyl naphthalene to improve the refractive index of the resulting material. Additionally, it is recognized in the art that vinyl carbazole, 1-vinyl naphthalene are suitable high refractive index monomers for making intraocular lenses. 
Double Patenting
Claims 13-14, 16-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-5 of U.S. Patent No.10,463,766. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘766 claims a copolymer of vinyl carbazole, a hydrophobic monomer, a hydrophilic monomer and a UV absorbing material such as substituted hydroxy benzophenone or substituted hydroxy benzotriazole. 
Claims 13-14, 16-17, 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No.9,056,934. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘934 claims a copolymer of vinyl carbazole, a hydrophobic monomer and a hydrophilic monomer.
Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive.
In response to applicant's argument regarding 112(b) rejection, it is noted that examples 1-15 and description indicate the formation of copolymers and copolymers contain only repeating units derived from monomers instead of monomers itself. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763